14-4286-cv
Preacely v. City of New York, et al.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
12th day of November, two thousand and fifteen.

Present:
            PIERRE N. LEVAL,
            PETER W. HALL,
            GERARD E. LYNCH,
                        Circuit Judges.
____________________________________________________

WOODROW WILSON PREACELY,*

                                 Plaintiff-Appellant,

                 v.                                                            No. 14-4286-cv

CITY OF NEW YORK, ET AL.,

                        Defendants-Appellees.
____________________________________________________

For Plaintiff-Appellant:                        WOODROW WILSON PREACELY, pro se, New York,
                                                NY.

For Defendants-Appellees:           Kevin C. McCaffrey, Cullen and Dykman LLP,
                                    New York, NY.
____________________________________________________

*
    The Clerk of the Court is respectfully requested to amend the official caption as set forth above.
                                                   1
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Preska, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Woodrow Wilson Preacely (“Preacely”), proceeding pro se, appeals the district

court’s order and judgment dismissing his complaint sua sponte as barred by res judicata and

otherwise as frivolous. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       A complaint must allege “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). By contrast, a claim “is frivolous when either: (1) the factual contentions are clearly

baseless, such as when allegations are the product of delusion or fantasy; or (2) the claim is

based on an indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141
F.3d 434, 437 (2d Cir. 1998) (internal quotation marks and citation omitted).

       A district court has the inherent authority to “dismiss a frivolous complaint sua sponte

even when the plaintiff has paid the required filing fee.” Fitzgerald v. First E. Seventh St.

Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000). Although we have not resolved whether such

dismissals are reviewed de novo or for abuse of discretion, we need not reach that issue to affirm

the district court’s decision if the dismissal “passes muster under the more rigorous de novo

review.” Id. at 364 n.2.




                                                 2
       The doctrine of res judicata “bars a subsequent action—involving either the same

plaintiffs or parties in privity with those plaintiffs—from asserting claims that were, or could

have been, raised in a prior action that resulted in an adjudication on the merits.” Bank of N.Y. v.

First Millennium, Inc., 607 F.3d 905, 918 (2d Cir. 2010).

       Reviewing the district court’s dismissal de novo, we determine the district court properly

dismissed Preacely’s complaint as frivolous. Preacely’s claims are either barred by res judicata

or are clearly baseless. Although the district court was incorrect in determining that Preacely was

proceeding in forma pauperis, the district court had the inherent authority to dismiss the fee-paid

case. Fitzgerald, 221 F.3d at 363–64.

       We have considered all of Preacely’s remaining arguments and find them to be without

merit. The judgment of the district court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3